EXECUTION COPY













INTERIM ELIGIBLE LENDER TRUSTEE AGREEMENT










between







COLLEGIATE FUNDING OF DELAWARE, L.L.C.,

as the Depositor







and







THE BANK OF NEW YORK,

not in its individual capacity but solely as the Interim Eligible Lender Trustee













Dated as of July 2, 2007




CHASE EDUCATION LOAN TRUST 2007-A











--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page

ARTICLE I
Definitions and Usage

SECTION 1.1.

Definitions and Usage

1

ARTICLE II
Appointment of Interim Eligible Lender Trustee

SECTION 2.1.

Appointment of Interim Eligible Lender Trustee

1

SECTION 2.2.

Declaration of Trust

2

SECTION 2.3.

Title to Loans

2

ARTICLE III
Authority and Duties of Interim Eligible Lender Trustee

SECTION 3.1.

General Authority

2

SECTION 3.2.

General Duties

2

SECTION 3.3.

No Duties Except as Specified in this Agreement

2

SECTION 3.4.

No Action Except Under Specified Documents

2

SECTION 3.5.

Restrictions

3

ARTICLE IV
Concerning the Interim Eligible Lender Trustee

SECTION 4.1.

Acceptance of Trust and Duties

3

SECTION 4.2.

Representations and Warranties

3

SECTION 4.3.

Not Acting in Individual Capacity

4

SECTION 4.4.

Obligations to the Secretary and Guarantors

4

SECTION 4.5.

Interim Eligible Lender Trustee Not Liable for the Loans.

4

ARTICLE V
Compensation of Interim Eligible Lender Trustee; Indemnity

SECTION 5.1.

Compensation of Interim Eligible Lender Trustee

4

SECTION 5.2.

Indemnity

4

ARTICLE VI
Termination of Interim Eligible Lender Trustee Agreement

SECTION 6.1.

Termination of Interim Eligible Lender Trustee Agreement

5

ARTICLE VII
Successor Interim Eligible Lender Trustees

SECTION 7.1.

Eligibility Requirements for Interim Eligible Lender Trustee

5

SECTION 7.2.

Resignation or Removal of Interim Eligible Lender Trustee

5

SECTION 7.3.

Successor Interim Eligible Lender Trustee

6

SECTION 7.4.

Merger or Consolidation of Interim Eligible Lender Trustee

6

ARTICLE VIII
Miscellaneous

SECTION 8.1.

Amendment.

6

SECTION 8.2.

Notices.

8

SECTION 8.3.

Severability

9

SECTION 8.4.

Separate Counterparts

9

SECTION 8.5.

Successors and Assigns

9

SECTION 8.6.

Headings

9

SECTION 8.7.

Governing Law

9








--------------------------------------------------------------------------------




INTERIM ELIGIBLE LENDER TRUSTEE AGREEMENT

INTERIM ELIGIBLE LENDER TRUSTEE AGREEMENT (this “Agreement”), dated as of July
2, 2007, between Collegiate Funding of Delaware, L.L.C., as depositor (the
“Depositor”), and The Bank of New York, a New York banking corporation, not in
its individual capacity, but solely as interim eligible lender trustee (the
“Interim Eligible Lender Trustee”).

WHEREAS, the Depositor is a Delaware limited liability company established for
the purpose of, among other things, purchasing Loans from JPMorgan Chase Bank,
as seller (the “Seller”) under the Purchase Agreement, for immediate resale
pursuant to the Transfer Agreement to the Issuer, a Delaware statutory trust
established primarily for the purpose of financing the transfer of such Loans;

WHEREAS, pursuant to the terms of the Purchase Agreement, the Seller may be
required, under certain circumstances, to repurchase some of the Loans;

WHEREAS, pursuant to the terms of the Transfer Agreement, the Depositor may be
required, under certain circumstances, to reacquire or repurchase, as
applicable, some of the Loans; and

WHEREAS, the Interim Eligible Lender Trustee is an “eligible lender” within the
meaning of Section 435(d) of the Higher Education Act and is willing to hold
legal title to the Loans for the benefit of and on behalf of the Depositor.

NOW, THEREFORE, the Depositor and the Interim Eligible Lender Trustee hereby
agree as follows:

ARTICLE I

Definitions and Usage

SECTION 1.1.

Definitions and Usage.  Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Indenture, which also contains rules as to
usage that shall be applicable herein.

ARTICLE II

Appointment of Interim Eligible Lender Trustee

SECTION 2.1.

Appointment of Interim Eligible Lender Trustee.  The Depositor hereby appoints
the Interim Eligible Lender Trustee, effective as of the date hereof, as
trustee, to have all the rights, powers, duties and obligations set forth
herein, including, without limitation:

(a)

to hold legal title to the Loans for the benefit of and on behalf of the
Depositor;

(b)

to enter into and perform its obligations as the Interim Eligible Lender Trustee
under this Agreement, the Purchase Agreement and the Transfer Agreement; and

(c)

to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith.

SECTION 2.2.

Declaration of Trust.  The Interim Eligible Lender Trustee hereby declares that
it will hold the Loans in trust upon and subject to the conditions set forth
herein for the use and benefit of the Depositor, subject to the obligations of
the Interim Eligible Lender Trustee under this Agreement, the Purchase Agreement
and the Transfer Agreement.  Effective as of the date hereof, the Interim
Eligible Lender Trustee shall have all rights, powers and duties set forth
herein with respect to accomplishing the purposes of this Agreement.

SECTION 2.3.

Title to Loans.  Legal title to all of the Loans shall be vested at all times in
the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Depositor.

ARTICLE III

Authority and Duties of Interim Eligible Lender Trustee

SECTION 3.1.

General Authority.  The Interim Eligible Lender Trustee is authorized and
directed to execute and deliver this Agreement, the Purchase Agreement and the
Transfer Agreement and each certificate or other document attached as an exhibit
to or contemplated by such Transaction Documents, in each case in such form as
the Depositor shall approve as evidenced conclusively by the Depositor's
execution thereof.  The Interim Eligible Lender Trustee is also authorized and
directed for the benefit of and on behalf of the Depositor to (a) acquire and
hold legal title to the Loans and (b) take all actions required of the Interim
Eligible Lender Trustee pursuant to this Agreement, the Purchase Agreement and
the Transfer Agreement and otherwise follow the direction of and cooperate with
the Administrator in submitting, pursuing and collecting any claims to and with
the Department with respect to any Interest Subsidy Payments and Special
Allowance Payments relating to the Loans.

SECTION 3.2.

General Duties.  It shall be the duty of the Interim Eligible Lender Trustee to
discharge (or cause to be discharged) all its responsibilities as the Interim
Eligible Lender Trustee pursuant to the terms of this Agreement, the Purchase
Agreement and the Transfer Agreement.

SECTION 3.3.

No Duties Except as Specified in this Agreement.  The Interim Eligible Lender
Trustee shall not have any duty or obligation to manage, make any payment with
respect to, register, record, sell, service, dispose of or otherwise deal with
the Loans, or to otherwise take or refrain from taking any action under, or in
connection with, any document contemplated hereby to which the Interim Eligible
Lender Trustee is a party, except as expressly provided by the terms of this
Agreement, the Purchase Agreement or the Transfer Agreement; and no implied
duties or obligations shall be read into this Agreement, the Purchase Agreement
or the Transfer Agreement against the Interim Eligible Lender Trustee.

SECTION 3.4.

No Action Except Under Specified Documents.  The Interim Eligible Lender Trustee
shall not otherwise deal with the Loans except in accordance with the powers
granted to and the authority conferred upon the Interim Eligible Lender Trustee
pursuant to this Agreement, the Purchase Agreement and the Transfer Agreement.

SECTION 3.5.

Restrictions.  The Interim Eligible Lender Trustee shall not take any action
that is inconsistent with the purposes of the Depositor set forth in the
Transaction Documents.

ARTICLE IV

Concerning the Interim Eligible Lender Trustee

SECTION 4.1.

Acceptance of Trust and Duties.  The Interim Eligible Lender Trustee accepts the
trust hereby created and agrees to perform its duties hereunder with respect to
such trust but only upon the terms of this Agreement.  The Interim Eligible
Lender Trustee shall not be answerable or accountable under this Agreement, the
Purchase Agreement or the Transfer Agreement under any circumstances, except (i)
for its own willful misconduct, negligence or bad faith, (ii) the breach by the
Interim Eligible Lender Trustee of any of its covenants under the Transaction
Documents or (iii) the breach by the Interim Eligible Lender Trustee of any of
its representations or warranties under the Transaction Documents.  In
particular, but not by way of limitation (and subject to the exceptions set
forth in the preceding sentence):

(a)

The Interim Eligible Lender Trustee shall not be liable for any good faith error
of judgment made by a responsible officer of the Interim Eligible Lender Trustee
that does not otherwise fall within the scope of clause (i), (ii) or (iii) of
the immediately preceding paragraph.

(b)

No provision of this Agreement, the Purchase Agreement or the Transfer Agreement
shall require the Interim Eligible Lender Trustee to expend or risk funds or
otherwise incur any financial liability in the performance of any of its rights
or powers under this Agreement, the Purchase Agreement or the Transfer
Agreement, if the Interim Eligible Lender Trustee shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured or provided to it.

SECTION 4.2.

Representations and Warranties.  The Interim Eligible Lender Trustee hereby
represents and warrants to the Depositor that:

(a)

It is duly organized and validly existing in good standing under the laws of its
governing jurisdiction and has an office located within the State of New York,
at which it will act as interim eligible lender trustee for the Depositor. It
has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement, the Purchase Agreement and the Transfer
Agreement.

(b)

It has taken all action necessary to authorize the execution and delivery by it
of this Agreement, the Purchase Agreement and the Transfer Agreement, and this
Agreement, the Purchase Agreement and the Transfer Agreement have been executed
and delivered by one of its officers or agents who is duly authorized to execute
and deliver the same on its behalf.

(c)

Neither the execution nor the delivery by it of this Agreement, the Purchase
Agreement or the Transfer Agreement nor the consummation by it of the
transactions contemplated thereby or hereby nor compliance by it with any of the
terms or provisions thereof or hereof will contravene any federal or New York
State law, governmental rule or regulation governing the banking or trust powers
of the Interim Eligible Lender Trustee or any judgment or order binding on it,
or constitute any default under its organizational documents or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound.

(d)

It is and will maintain its status as an “eligible lender” (as such term is
defined in Section 435(d) of the Higher Education Act) for purposes of holding
legal title to the Loans as contemplated by the applicable Transaction
Documents, has obtained a lender identification number with respect to the
Depositor from the Department and has in effect a Guarantee Agreement with each
of the Guarantors with respect to the Loans.

SECTION 4.3.

Not Acting in Individual Capacity.  Except as provided in this Article IV, in
acting as Interim Eligible Lender Trustee pursuant to this Agreement, The Bank
of New York acts solely as Interim Eligible Lender Trustee hereunder and not in
its individual capacity.

SECTION 4.4.

Obligations to the Secretary and Guarantors.  Notwithstanding any other
provision in this Agreement or in the other Transaction Documents, nothing
herein or in such other Transaction Documents shall be construed to limit the
legal responsibility of the Interim Eligible Lender Trustee to the Secretary or
a Guarantor for any violations of statutory or regulatory requirements that may
occur under the Higher Education Act.

SECTION 4.5.

Interim Eligible Lender Trustee Not Liable for the Loans.  

The Interim Eligible Lender Trustee shall not be responsible for and makes no
representations as to the validity or sufficiency of this Agreement, the
Purchase Agreement, the Transfer Agreement or related documents or of the form,
character, genuineness, sufficiency, value or validity of any of the Loans. The
Interim Eligible Lender Trustee shall at no time have any responsibility for:
the due execution hereof by the Depositor; the validity or completeness of the
assignment to the Interim Eligible Lender Trustee of legal title to any Loan for
the benefit of and on behalf of the Depositor; the performance or enforcement
(except as expressly set forth in this Agreement, the Purchase Agreement or the
Transfer Agreement) of any Loan; or the compliance by the Depositor, the
Administrator or the Master Servicer with any representation or warranty made
under any Transaction Document or in any related document or the accuracy of any
such representation or warranty or any action or inaction of the Administrator,
the Indenture Trustee, the Master Servicer or the Subservicer taken in the name
of the Interim Eligible Lender Trustee.  

ARTICLE V

Compensation of Interim Eligible Lender Trustee; Indemnity

SECTION 5.1.

Compensation of Interim Eligible Lender Trustee.  The Interim Eligible Lender
Trustee shall be compensated pursuant to Section 4.2(h) of the Administration
Agreement.

SECTION 5.2.

Indemnity.  The Depositor shall cause the Administrator to indemnify the Interim
Eligible Lender Trustee as and to the extent provided for in Section 4.2 of the
Administration Agreement.

ARTICLE VI

Termination of Interim Eligible Lender Trustee Agreement

SECTION 6.1.

Termination of Interim Eligible Lender Trustee Agreement.  This Agreement (other
than Article V hereof) and the trust created hereby shall terminate and be of no
further force or effect upon the earlier of (i) the termination of the Issuer
pursuant to Section 9.1 of the Trust Agreement and (ii) the expiration of 21
years from the death of the last survivor of the descendants of Joseph P.
Kennedy, the late Ambassador of the United States to the Court of St. James’s,
living on the date hereof.

ARTICLE VII

Successor Interim Eligible Lender Trustees

SECTION 7.1.

Eligibility Requirements for Interim Eligible Lender Trustee.  The Interim
Eligible Lender Trustee shall at all times be a corporation or association
(including a banking association) (a) qualifying as an “eligible lender” as such
term is defined in Section 435(d) of the Higher Education Act for purposes of
holding legal title to the Loans on behalf of the Issuer, with a valid lender
identification number with respect to the Loans from the Department, (b) being
authorized to exercise corporate trust powers and hold legal title to the Loans
and (c) having in effect Guarantee Agreements with each of the Guarantors as may
be directed by the Depositor.  In case at any time the Interim Eligible Lender
Trustee shall cease to be eligible in accordance with the provisions of this
Section 7.1, the Interim Eligible Lender Trustee shall resign immediately in the
manner and with the effect specified in Section 7.2.

SECTION 7.2.

Resignation or Removal of Interim Eligible Lender Trustee.  The Interim Eligible
Lender Trustee may at any time resign and be discharged from the trust hereby
created by giving written notice thereof to the Depositor.  Upon receiving such
notice of resignation, the Depositor shall promptly appoint a successor Interim
Eligible Lender Trustee meeting the eligibility requirements of Section 7.1
hereof by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Interim Eligible Lender Trustee and one copy to
the successor Interim Eligible Lender Trustee.  If no successor Interim Eligible
Lender Trustee shall have been so appointed and have accepted appointment within
30 days after the giving of such notice of resignation, the resigning Interim
Eligible Lender Trustee may petition any court of competent jurisdiction for the
appointment of a successor Interim Eligible Lender Trustee; provided, however,
that such right to appoint or to petition for the appointment of any such
successor shall in no event relieve the resigning Interim Eligible Lender
Trustee from any obligations otherwise imposed on it under this Agreement, the
Purchase Agreement or the Transfer Agreement until such successor has in fact
assumed such appointment.

If at any time the Interim Eligible Lender Trustee shall cease to be eligible in
accordance with the provisions of Section 7.1 hereof and shall fail to resign
after written request therefor by the Depositor, then the Depositor may remove
the Interim Eligible Lender Trustee.  If the Depositor shall remove the Interim
Eligible Lender Trustee under the authority of the immediately preceding
sentence, the Depositor shall promptly appoint a successor Interim Eligible
Lender Trustee by written instrument, in duplicate, one copy of which instrument
shall be delivered to the outgoing Interim Eligible Lender Trustee, together
with all fees owed to the outgoing Interim Eligible Lender Trustee to be paid in
accordance with Section 5.1 hereof, and one copy to the successor Interim
Eligible Lender Trustee.

Any resignation or removal of the Interim Eligible Lender Trustee and
appointment of a successor Interim Eligible Lender Trustee pursuant to any of
the provisions of this Section 7.2 shall not become effective until acceptance
of such appointment by the successor Interim Eligible Lender Trustee pursuant to
Section 7.3 hereof and payment of all fees and expenses owed to the outgoing
Interim Eligible Lender Trustee.

SECTION 7.3.

Successor Interim Eligible Lender Trustee.  Any successor Interim Eligible
Lender Trustee appointed pursuant to Section 7.2 hereof shall execute,
acknowledge and deliver to the Depositor and to the predecessor Interim Eligible
Lender Trustee an instrument accepting such appointment under this Agreement,
and thereupon the resignation or removal of the predecessor Interim Eligible
Lender Trustee shall become effective and such successor Interim Eligible Lender
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of the predecessor Interim
Eligible Lender Trustee under this Agreement, with like effect as if originally
named as Interim Eligible Lender Trustee.  The predecessor Interim Eligible
Lender Trustee shall, upon the receipt of payment of all fees and expenses owed
to it, deliver to the successor Interim Eligible Lender Trustee all documents,
statements, moneys and properties held by it under this Agreement and shall
assign, if permissible, to the successor Interim Eligible Lender Trustee any
lender identification number obtained from the Department with respect to the
Loans; and the Depositor and the predecessor Interim Eligible Lender Trustee
shall execute and deliver such instruments and do such other things as may
reasonably be required for fully and certainly vesting and confirming in the
successor Interim Eligible Lender Trustee all such rights, powers, duties and
obligations, including legal title to the Loans.

No successor Interim Eligible Lender Trustee shall accept such appointment as
provided in this Section 7.3 unless, at the time of such acceptance, such
successor Interim Eligible Lender Trustee shall be eligible pursuant to Section
7.1 hereof.

SECTION 7.4.

Merger or Consolidation of Interim Eligible Lender Trustee.

Any Person into which the Interim Eligible Lender Trustee may be merged or
converted or with which it may be consolidated, or any corporation or banking
association resulting from any merger, conversion or consolidation to which the
Interim Eligible Lender Trustee shall be a party, or any corporation succeeding
to all or substantially all the corporate trust business of the Interim Eligible
Lender Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Interim Eligible Lender
Trustee hereunder; provided that such Person shall be eligible pursuant to
Section 7.1 hereof.

ARTICLE VIII

Miscellaneous

SECTION 8.1.

Amendment.

(a)

This Agreement may be amended from time to time by the parties hereto, without
the consent of any Noteholder or Certificateholder but with prior written notice
to the Rating Agencies, for the purpose of (i) curing any ambiguity, correcting
or supplementing any provision which may be inconsistent with any other
provision herein, the related free-writing base prospectus, the related
free-writing prospectus (as supplemented by certain term sheet(s)), the related
prospectus, the related prospectus supplement and/or any other Transaction
Document, (ii) complying with applicable law or regulation or (iii) adding any
provisions to or changing in any manner or eliminating any of the provisions
herein or modifying in any manner the rights of the Noteholders or the
Certificateholders other than any amendment described in clause (b) below;
provided, however, that no such amendment described in clauses (i) through (iii)
above shall materially adversely affect the interests of the Noteholders or the
Certificateholders. An amendment will be deemed not to materially adversely
affect the interests of any Noteholder or Certificateholder if the party
requesting the amendment obtains and delivers to the other party hereto an
Opinion of Counsel to that effect.

(b)

This Agreement may also be amended from time to time by the parties hereto, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions herein or modifying in any manner the rights of the
Noteholders or the Certificateholders, with the consent of Noteholders of at
least a majority of the aggregate Outstanding Amount of the Controlling Class to
the extent such amendment affects the Noteholders and/or the consent of
Certificateholders of at least a majority of the aggregate Percentage Interests
of the Certificates to the extent such amendment affects the Certificateholders,
in either case with prior written notice to the Rating Agencies; provided,
however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Loans or distributions which are required to be made for
the benefit of the Noteholders or the Certificateholders, or change any Note
Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Agreement;

without the consent of the holder of each Note or Certificate affected by that
change.




(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 8.1 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.  

(d)

Promptly after the execution of any amendment to this Agreement, the Interim
Eligible Lender Trustee shall furnish a copy of such amendment to each of the
Rating Agencies.

(e)

Prior to the execution of any amendment to this Agreement, the Interim Eligible
Lender Trustee shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement.  The Interim Eligible Lender Trustee may, but shall not be obligated
to, execute and deliver such amendment which affects its rights, powers, duties
or immunities under this Agreement or otherwise.

(f)

Notwithstanding anything in this Section 8.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 8.2.

Notices.  

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Depositor, to:

Collegiate Funding of Delaware, L.L.C.
10304 Spotsylvania Avenue, Suite 100
Fredericksburg, Virginia 22408
Attention:  Assistant Treasurer
Facsimile: (540) 368-5971
E-mail: trustaccounting@cfsloans.com

If to the Interim Eligible Lender Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attention: Clay Cardozo
Facsimile: (904) 645-1931
E-mail: wcardozo@bankofny.com

If to Moody’s, to:

Moody’s Investors Service, Inc.
ABS Monitoring Department
99 Church Street
New York, New York 10007

If to S&P, to:

Standard & Poor’s Ratings Services,
      a division of The McGraw-Hill Companies, Inc.,
55 Water Street
New York, New York
10041-0003
Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail:  servicer_reports@standardandpoors.com

If to Fitch, to:

Fitch Ratings
One State Street Plaza
New York, New York 10004
Attention: Municipal Structured Finance Group

as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

SECTION 8.3.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8.4.

Separate Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

SECTION 8.5.

Successors and Assigns.

All covenants and agreements contained herein shall be binding upon, and to the
benefit of, the Depositor and its successors and the Interim Eligible Lender
Trustee and its successors, all as herein provided.

SECTION 8.6.

Headings.

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

SECTION 8.7.

GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Interim Eligible Lender
Trustee Agreement to be duly executed by their respective officers or agents
hereunto duly authorized, as of the day and year first above written.







COLLEGIATE FUNDING OF DELAWARE, L.L.C., as Depositor







By: /s/ Kenneth E. Bilyeu, Jr.

Name:  Kenneth E. Bilyeu, Jr.

Title: Treasurer










THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee










By: /s/ William Cardozo

Name:  William Cardozo

Title:  Agent



